DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/16/2020. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (US 20200069163, hereinafter Otani) in view of Richmond et al. (US 20170095297, hereinafter Richmond Richmond).  
Regarding Claim 1, Otani discloses a method of adjusting an exposure of an endoscopic system ([0056]; FIG. 1, [0024]; FIG. 2), the method comprising:
emitting light with a light source into a proximal end of an endoscope light pipe ([0068]; FIG. 2, illumination light emitted from the light source unit 20 is incident on the light guide 41. The light guide 41 is built within the endoscope 12 and the universal cord 17 and propagates the illumination light up to the distal end part 12d of the endoscope 12. The universal cord 17 is a cord that connects the endoscope 12, and the light source device 14 and the processor device 16 together.);
generating received light signals with a photodetector based on light received through the endoscope light pipe by the photodetector ([0067], FIG. 5,  information on the quantities of light of the individual light sources detected by the photodetectors 91, 92, and 93 is input to the light source control unit 22, and the information on the quantities of light of the individual light sources is obtained );
displaying, with a display module, images based on the received light signals having a current image brightness  ([0056],  FIG. 1, observation region is irradiated, to the endoscope 12, and a monitor 18 that displays the display image; );
monitoring the received light signals for changes to the current image brightness ([0066], FIG. 5, in a case where a distance Ld of a distal end part 12d of the endoscope and the object Ob changes, the quantity of the illumination light Ls is controlled such that the brightness of an endoscopic image becomes constant- the quantity of the illumination light Ls is controlled such that the brightness value becomes constant using the brightness value obtained from a sensor signal of the image sensor 48); and
adjusting a light source illuminance level based on the current image brightness  ([0067], FIG. 5,  light emitting quantities of the light sources of the light source unit 20 are accurately and automatically controlled on the basis of the information on the quantities of light of the individual light sources and the brightness value of the image sensor 48);
Otani does not explicitly disclose adjusting the light source illuminance to maintain a target image brightness of the display module
Richmond teaches from the same field of endeavor adjusting the light source illuminance to maintain a target image brightness of the display module ([0019], The first control loop is configured to automatically adjust one or both of a video pipeline gain and a camera exposure time so that the displayed scene has the target brightness;  [0025], adjusting one or both of a video pipeline gain and a camera exposure time using an average brightness of a captured scene and a target brightness for a displayed scene and outputting optical power of an illuminator and exposure time of a camera using the camera exposure time.[0135], illumination change is synchronized with the compensating change in camera exposure time, such that the overall brightness of the video displayed to the surgeon remains about constant with a change in illumination)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of maintain a target image brightness of the display as taught by Richmond ([0019]) into the endoscope  system of  Otani  in order to automatically detect when endoscope contacts tissue and adjust the output optical power of illuminator so that tissue damage does not occur and ensures the tissue is not damaged as a result of the contact (Richmond, [0036]).
Regarding Claim 2, Otani in view of Richmond discloses the method of claim 1, wherein the light source illuminance level is one of a number of endoscopic system settings further including one or more of an exposure time of the photodetector and a gain of the photodetector([0022], control unit changes a predetermined exposure period according to the difference obtained by the error calculation unit to make an integral light quantity constant in the exposure period; [0092] The gain correction processing is a processing of adjusting a signal level of each image by multiplying the images subjected to the offset processing by a gain;[0196], FIG. 12, the integral light quantity in the exposure period can be adjusted to the target value. Additionally, the time t indicates a set exposure time, and time is indicates the time to close a corrected electronic shutter), wherein the method includes adjusting the endoscopic system settings based on the current image brightness ([0066], FIG. 5, in a case where a distance Ld of a distal end part 12d of the endoscope and the object Ob changes, the quantity of the illumination light Ls is controlled such that the brightness of an endoscopic image )
Regarding Claim 3, Otani in view of Richmond discloses the method of claim 1, wherein a brightness adjustment step size is less than a just-noticeable difference in brightness of an eye and is directly proportional to the current image brightness ([0066], FIG. 5, in a case where a distance Ld of a distal end part 12d of the endoscope and the object Ob changes, the quantity of the illumination light Ls is controlled such that the brightness of an endoscopic image using the brightness value obtained from a sensor signal of the image sensor 48)
Regarding Claim 4, Otani in view of Richmond discloses the method of claim 3, further comprising:
calculating the current image brightness based on the received light signals ([0066], FIG. 5, in a case where a distance Ld of a distal end part 12d of the endoscope and the object Ob changes, the quantity of the illumination light Ls is controlled such that the brightness of an endoscopic image);
determining a current light source illuminance level, a current photodetector exposure time, and a current photodetector gain level if a difference between a user-defined image brightness and the current image brightness is above a predetermined image brightness threshold ([0151], the signal ratio may be set to the predetermined set value by changing at least one of the first signal value, the second signal value, or the third signal value according to the light quantity; [0103]; [0106]; [0197], FIG. 13);

calculating the just-noticeable brightness difference ([0151], depending on the light quantity, a changing value is obtained as a correction coefficient, and the correction coefficient is stored in the correction quantity calculation unit 60);
setting a target image brightness based on the user-defined image brightness ([0151], the signal ratio may be set to the predetermined set value by changing at least one of the first signal value, the second signal value, or the third signal value according to the light quantity; [0103]; [0106]; [0197], FIG. 13); and
calculating a target light source illuminance level, a target exposure time, and a target gain level based on the current image brightness and the target image brightness ([0072], light source device 14 generates the illumination light in conformity with the timing of the accumulation operation of the image sensor 48, and make the illumination light incident on the light guide 41;  [0152], brightness value is calculated using at least one of the first signal value, the second signal value, or the third signal value, and the light quantity of the first light source 71 is specified on the basis of the brightness value)
Regarding Claim 5, Otani in view of Richmond discloses the method of claim 2, wherein the current image brightness is less than the target image brightness, and wherein adjusting the endoscopic system settings comprises:
simultaneously increasing the light source illuminance level and the exposure time while maintaining the gain at a constant level to achieve the target image brightness ([0021], obtaining an integrated light quantity obtained using the photodetector in a predetermined error calculation period after turning on the light source and the changing the target light quantity after the error calculation period according to the difference obtained by the error calculation unit to make an integral light quantity constant in a predetermined exposure period;  [0067], FIG. 5,  light emitting quantities of the light sources of the light source unit 20 are accurately and automatically controlled on the basis of the information on the quantities of light of the individual light sources and the brightness value of the image sensor 48);
Regarding Claim 7, Otani in view of Richmond discloses the method of claim 2, wherein the current image brightness is less than the target image brightness, and wherein adjusting the endoscopic system settings comprises:
increasing the gain to achieve the target image brightness wherein the light source illuminance level and the exposure time are limited by predetermined thresholds ([0015], [0025]-[0026],  driving circuit of the high-output semiconductor light source may cause the response delay of the light and  obtaining  an integrated light quantity obtained using the photodetector in a predetermined error calculation period after turning on the light source to make a ratio of integrated light quantities constant in a predetermined exposure period in the plurality of images; [0160]).
Regarding Claim 8, Otani in view of Richmond discloses the method of claim 2, wherein the current image brightness is greater than the target image brightness, wherein adjusting the endoscopic system settings comprises:
adjusting the gain to a minimum level ([0025], adjusting one or both of a video pipeline gain and a camera exposure time using an average brightness of a captured scene and a target brightness for a displayed scene);
adjusting the light source illuminance level, wherein adjusting the light source illuminance level does not affect a frame rate of generating the received light signals with the photodetector ([0104] In a case of the single-frame observation mode, the imaging control unit 70 controls the image sensor 48 so as to alternately repeat the accumulation period and the readout period at regular intervals, for example, every 1/60 second; [0188], half of the exposure period after turning on the above-described light sources, the timing of turning off the light is changed using the integrated light quantity in the photodetector in half of the exposure period); and
adjusting the exposure time after adjusting the light source illuminance level ([0160],  obtains an integrated light quantity obtained by the photodetector in the predetermined error calculation period after turning on the light source and the  error calculation period is set with respect to an exposure period indicating the total time during which the light source emits light).
Richmond also discloses  generating statistics for the captured frame without needing a frame buffer, and so not only does not require additional storage for the frame being processed, but also eliminates the time required to store and read from a frame buffer ([0083]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of maintain a target image brightness of the display as taught by Richmond ([0019]) into the endoscope  system of  Otani  in order to automatically detect when endoscope contacts tissue and adjust the output optical power of illuminator so that tissue damage does not occur and ensures the tissue is not damaged as a result of the contact (Richmond, [0036]).
Regarding Claim 9, Otani in view of Richmond discloses the method of claim 2, wherein the current image brightness is greater than the target image brightness, wherein adjusting the endoscopic system settings comprises:
adjusting the gain to a minimum level ([0025], adjusting one or both of a video pipeline gain and a camera exposure time using an average brightness of a captured scene and a target brightness for a displayed scene);
adjusting the light source illuminance level on fewer than all images based on the received light signals, wherein adjusting the light source illuminance level has an adjustment latency ([0190], FIG. 11, the time t indicates the set exposure time, and time to indicates light emitting time in a standard state which is not corrected. The exposure time is set longer than the light emitting time and thus, a correction period is set. The time tc indicates the corrected exposure time. In this case, the corrected exposure time is 0.2 ms longer than the light emitting time and ], the integral light quantity in the exposure period  is adjusted to the target value by delaying timing for turning off the light by 0.2 ms; [0197 FIG. 13); and
adjusting the exposure time for images wherein the light source illuminance level is not adjusted([0160],  obtains an integrated light quantity obtained by the photodetector in the predetermined error calculation period after turning on the light source and the  error calculation period is set with respect to an exposure period indicating the total time during which the light source emits light).
Regarding Claims 10, endoscopic system claim 10 of using the corresponding method claimed in claim 1, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above endoscopic system ([0056]; FIG. 1, [0024]; FIG. 2)

    PNG
    media_image1.png
    434
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    497
    media_image2.png
    Greyscale

Regarding Claims 11-13, endoscopic system claims 11-13 of using the corresponding method claimed in claims 2-4, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 14-17, endoscopic system claims 14-17 of using the corresponding method claimed in claims 5, 7-9, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 18, machine-readable storage medium claim 18 of using the corresponding method claimed in claim 1, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 19-21 machine-readable storage medium claims 19-21 of using the corresponding method claimed in claims 2-4, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487